DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sampling resistor, configured to sample the voltage on the input side of the inverter circuit”; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re Claim 2; The wireless power transmitting terminal of claim 1, wherein the controller is further configured to perform: determining, according to the maximum peak value, an initial value of an operating parameter associated with the alternating magnetic field generated by the resonance circuit after the wireless power transmitting terminal enters the operating state.
However, when the initial value is determined, its never used again in the claim or the dependent claims and its unclear why the controller would determine the initial value. 

5, 8. The wireless power transmitting terminal of claim 4, wherein the controller is further configured to perform: in response to the wireless power transmitting terminal entering the operating state, determining, according to a preset relation curve and the peak current, an initial magnetic field intensity.
The claim fails to explain the reason for determining, according to a preset relation curve and the peak current, an initial magnetic field intensity when power is being transfer. For instance, the claim fails to include a limitation such as adjusting the amount of power to be transmitted when any of the three variable changes, further, unclear what a preset relation curve is or the function thereof.
The dependent claim does not also explain or provide further teaching that clarifies the claim and its also subjected to the 112 rejection. 
For the purpose of examination, the claim is read as claim 4

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US 2020/0076245)

Re Claims 1 and 13; Jin discloses a wireless power transmitting terminal, comprising: 
an inverter circuit (Full bridge inverter), configured to receive a direct current (input voltage with the + and -) and output an alternating current; (Fig. 2)
a resonance circuit (Cp and Lp), connected to the inverter circuit, receiving the alternating current outputted by the inverter circuit to generate an alternating magnetic field (Fig. 2); and 
a controller (130), configured to perform: 
in a frequency detection state, controlling the alternating current of the inverter circuit to switch between different candidate frequencies (scanning from a high frequency to a low frequency) to determine a resonance frequency, (0079) wherein at the resonance frequency, an electrical parameter (voltage or current) of the alternating current has a maximum peak value (Par 0082, 84); and 
determining an operating state of the wireless power transmitting terminal according to the change of the maximum peak value. (Par 0090, 92)

Re Claims 2 and 14; Jin discloses wherein the controller is further configured to perform: 
determining, according to the maximum peak value, an initial value of an operating parameter associated with the alternating magnetic field generated by the resonance circuit after the wireless power transmitting terminal enters the operating state. (the initial value of the operating parameter is understood as determining the presence of the magnetic field is equated as intensity of the magnetic field, Fig. 2)

Re Claims 3 and 15; Jin discloses wherein the electrical parameter of the alternating current is a current, and the operating parameter is a magnetic field intensity. (see the rejection of claim 1)

Re Claim 10; Jin discloses wherein the controller is further configured to perform: controlling the alternating current of the inverter circuit to switch between candidate frequencies corresponding to sweep signals, to determine a resonance frequency and a peak current corresponding to the resonance frequency. (par 0084)

Re Claim 12; Jin discloses wherein the resonance circuit comprises: a power transmitting coil (Lp); and a compensation capacitor (Cp), connected to the power transmitting coil in series; wherein the electrical parameter of the alternating current is a voltage at the two ends of the compensation capacitor, and the operating parameter is a magnetic field intensity. (Fig. 2)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Ogishima et al. (US 2018/0351407)

Re Claims 4-9; Jin discloses when a receiving device is laid on the interface surface of the transmitting apparatus, an induction electromotive force is generated between a primary coil and a secondary coil and the inductance of the primary coil is increased due to a mutual inductance. When frequency scanning is performed, the resonance frequency is shifted to a frequency lower than when no object is present, for example, 97 KHz in FIG. 7
 	Jin does not disclose wherein the controller is further configured to perform: 
in response to a peak current in a preset current value range, controlling the wireless power transmitting terminal to keep in a standby state; and
in response to a peak current less than a minimum value of the preset current value range, controlling the wireless power transmitting terminal to enter the operating state. 
However, Ogishima discloses wherein the controller is further configured to perform: 
in response to a peak current in a preset current value range, controlling the wireless power transmitting terminal to keep in a standby state; and
in response to a peak current less than a minimum value of the preset current value range, controlling the wireless power transmitting terminal to enter the operating state. (Par 0041)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have measured the current and compare with a threshold, motivated by the desire to protect the load from excessive current in order to avoid damages to the load. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Shibata et al. (US 2016/0164307)

Re Claim 11; Jin disclosure has been discussed above.
Jin does not disclose further comprising: a sampling resistor, configured to sample the voltage on the input side of the inverter circuit; wherein the electrical parameter of the alternating current is a voltage at the two ends of the sampling resistor, and the operating parameter is a magnetic field intensity.
However, Shibata discloses a sampling resistor (R1), configured to sample the voltage on the input side of the inverter circuit; wherein the electrical parameter of the alternating current is a voltage at the two ends of the sampling resistor, and the operating parameter is a magnetic field intensity. (Fig. 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to include the sampling resistor coupled to the input of the inverter in order to control the power transmitted to the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/Primary Examiner, Art Unit 2836